UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8402


MELVIN CORNNELL DODSON,

                  Petitioner – Appellant,

             v.

DEPARTMENT OF CORRECTIONS,

                  Defendant – Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Jackson L. Kiser, Senior
District Judge. (7:08-cv-00566-jlk-mfu)


Submitted:    June 18, 2009                 Decided:   June 22, 2009


Before NIEMEYER, GREGORY, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Melvin Cornnell Dodson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Melvin Cornnell Dodson seeks to appeal the district

court’s dismissal of his second 28 U.S.C. § 2254 (2006) petition

as successive because Dodson failed to obtain certification to

file a successive petition from this court.                          The order is not

appealable       unless       a    circuit        justice     or        judge    issues     a

certificate of appealability.               28 U.S.C. § 2253(c)(1) (2006).                  A

certificate         of     appealability          will     not      issue       absent     “a

substantial showing of the denial of a constitutional right.”

28    U.S.C.    §     2253(c)(2)     (2006).         A     prisoner       satisfies      this

standard   by       demonstrating        that     reasonable       jurists      would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                                   Miller-

El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel,

529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th

Cir.   2001).         We    have   independently         reviewed        the    record    and

conclude       that      Dodson    has    not     made     the     requisite      showing.

Accordingly,        we     deny    Dodson’s       motion    for     a    certificate       of

appealability and dismiss the appeal.

               Additionally,       we    construe     Dodson’s       notice      of   appeal

and    informal       brief   as    an    application        to    file     a    second    or

successive petition under 28 U.S.C. § 2254.                             United States v.

Winestock, 340 F.3d 200, 208 (4th Cir. 2003).                                  In order to

                                              2
obtain       authorization        to    file   a    successive     28    U.S.C.      § 2254

petition, the claims presented must not have been presented in a

prior petition and must be based on either: (1) “a new rule of

constitutional         law,   made      retroactive        to    cases   on    collateral

review by the Supreme Court, that was previously unavailable;”

or (2) newly discovered evidence, not previously discoverable

through the exercise of due diligence, that “would be sufficient

to    establish     by     clear    and   convincing       evidence      that,      but   for

constitutional error, no reasonable factfinder would have found

the    applicant       guilty      of   the    underlying        offense.”     28    U.S.C.

§ 2244(b)(1), (2) (2006).                 Dodson’s claim does not satisfy any

of     the     above       criteria.           Accordingly,         we     deny      Dodson

authorization to file a successive 28 U.S.C. § 2254 petition.

               We dispense with oral argument because the facts and

legal    contentions        are    adequately        presented      in   the     materials

before       the   court    and    argument        would   not    aid    the   decisional

process.

                                                                                 DISMISSED




                                               3